Title: Thomas Jefferson to William W. Hening, 15 September 1816
From: Jefferson, Thomas
To: Hening, William Waller


          
            Dear Sir
            Monticello Sep. 15. 16.
          
          The Committee of Congress, on the purchase of my library having chosen to take it as stated in the Catalogue, I was not at liberty to retain a single volume. consequently those of your collection of the laws,
			 which
			 you had been so kind as to send me, all went. I have therefore to ask the favor of you to send me a compleat collection of all the volumes you have published, and to have the bill presented to mr Gibson who will pay it. they will come safely by the Charlottesville mail-stage, if put on board in the moment of it’s departure; otherwise they will let it lie in their stage office for months neglected. address it to the Postmaster at Milton. will you also be so good as to tell me when you think the next volume will be out, and how low it will come down as I wish to make now a compleat collection from that date to the present day. indeed I should be glad to know how low you will continue it. why not to the present day? I salute you with esteem & respect.
          Th: Jefferson
        